Filed 3/15/22 P. v. Amurrio CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE


THE PEOPLE,                                                   B311742

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. VA057508
       v.

FREDDY RONALD AMURRIO,

       Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Lee W. Tsao, Judge. Reversed and remanded
with instructions.
      Ruben J. L. Salgado for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Steven D.
Matthews, Deputy Attorneys General, for Plaintiff and
Respondent.
                        INTRODUCTION

      Defendant Freddy Ronald Amurrio, a Bolivian national
who lacks meaningful ties to his country of birth, has been a
lawful resident of the United States since he was young. His
three children are American citizens. In September 2000,
Amurrio pled guilty to drunk driving and transportation of
hallucinogenic mushrooms. He received probation. More than a
decade later, while returning to the United States from a soccer
tournament in Mexico, immigration authorities discovered the
conviction and initiated removal proceedings against him. 1 In
2020, Amurrio filed a motion to vacate his conviction and
withdraw his plea, arguing he did not understand that his guilty
plea would subject him to mandatory deportation, and he would
not have pled guilty if he had. The trial court denied the motion,
and Amurrio appeals. We reverse the court’s order and remand
with directions.

                         BACKGROUND

      Amurrio was born on September 29, 1973, in Cochabamba,
Bolivia. In 1985, Amurrio immigrated to the United States to join
his parents, who at the time were lawful permanent residents.




1 Amurrio also appears to have been convicted, in February 2000, of
misdemeanor criminal threats (Pen. Code, § 422). The circumstances
surrounding that conviction are not before us, and the People do not
argue that the conviction renders Amurrio deportable or results in his
inability to show prejudice from denial of the motion to vacate and
withdraw his plea to the transportation and drunk driving charges. We
therefore do not address it. (See People v. Rodriguez (2021) 68
Cal.App.5th 301, 306, fn. 4 (Rodriguez).)




                                  2
Amurrio became a lawful permanent resident of the United
States in 1987.
       Amurrio attended and graduated from high school in
Whittier, California. He has three children, born in 1997, 2000,
and 2002, all of whom are American citizens.
       By information dated July 25, 2000, Amurrio was charged
with felony possession for sale of a controlled substance (psilocyn)
(Health & Saf. Code, § 11378; count 1); felony transportation of a
controlled substance (psilocyn) (Health & Saf. Code, § 11379,
subd. (a); count 2); misdemeanor driving under the influence with
prior (Veh. Code, § 23152, subd. (a); count 3); and misdemeanor
driving with a blood alcohol content of 0.08 percent or higher
with prior (Veh. Code, § 23152, subd. (b); count 4).
       Amurrio was represented initially by a deputy public
defender. Private counsel Laura Stone substituted into the case
about three weeks after Amurrio was arraigned on the
information.2 On September 21, 2000, the date set for trial,
Amurrio entered into a plea deal with the prosecution. He pled
guilty to count 2, transportation of a controlled substance, and
count 4, one of the misdemeanors. Amurrio initialed and signed a
Tahl waiver form.3 Box 10—one of the boxes Amurrio initialed—
stated “I understand that if I am not a citizen of the United
States, the conviction for the offense charged may have the
consequences of deportation, exclusion from admission to the
United States, or denial of naturalization pursuant to the laws of


2As discussed below, Amurrio retained not Stone but attorney Bruce
Margolin.
3 See In re Tahl (1969) 1 Cal.3d 122. Most of the handwriting on the
form appears to be Stone’s.




                                   3
the United States.” Amurrio also checked “Other” under box 18,
under which someone had written, “That it is in my best interest
to plea [sic] to the counts listed above, pursuant to People v.
West.”4 Amurrio did not check other sub-boxes under box 18,
leaving “Factual basis” blank and not checking, “I am pleading
guilty to take advantage of a plea bargain.”
      In response to the prosecutor’s questions, Amurrio
confirmed he understood the charges against him, had read and
understood everything on the form, and had no questions “about
anything on [the] form.” The prosecutor told Amurrio, “If you’re
not a citizen you will be deported from the United States,
excluded from admission back into the United States or denied
naturalization.” The prosecutor asked, “Do you understand that?”
Amurrio responded, “Yes, I do.” Amurrio then pled guilty to
counts 2 and 4. Stone joined in the waivers and plea but did not
stipulate to a factual basis. The court (Judge Philip H. Hickok)
accepted the plea and ordered Amurrio to return for sentencing
on November 1, 2000.
      Amurrio returned as ordered on November 1. A different
bench officer—Judge Robert J. Higa—was presiding.5 In
accordance with the plea agreement, Judge Higa sentenced
Amurrio to the midterm of three years in state prison on the
felony, suspended execution of that sentence, and placed him on
formal probation for three years on standard terms and
conditions including that he serve 25 days in county jail.6


4   See People v. West (1970) 3 Cal.3d 595.
5   Amurrio agreed Judge Higa could sentence him.
6 Before sentencing Amurrio, Judge Higa confirmed with the parties
that the agreement was Amurrio would be sentenced to state prison




                                     4
      During the next few years, Amurrio violated probation
twice and was incarcerated at least once on a bench warrant.
Eventually, the court terminated probation in September 2004.
      In 2011, Amurrio was granted sole custody of his children.
The following year, he took his son to Mexico for a children’s
soccer tournament. When he attempted to reenter the United
States, however, he was detained by immigration authorities
based on his 2000 conviction. In 2013, the Department of
Homeland Security issued a Notice to Appear for removal
proceedings.
      On November 2, 2020, Amurrio moved to vacate his
conviction and withdraw his guilty plea under Penal Code
sections 1473.3, 1473.7, and 1016.5,7 arguing that he did not
understand that his plea would subject him to mandatory
deportation.8 Amurrio submitted a declaration stating that, even
though Stone knew he was an immigrant from Bolivia, “she never
asked [him] about [his] immigration status in the United States.”
Amurrio declared he met Stone once at her office and twice at the



but execution of that sentence would be suspended. However, the
minute order of the November 1, 2000 proceedings erroneously states,
“Imposition of sentence suspended.” Generally, the court’s oral
pronouncement controls if there’s a discrepancy between it and the
minutes. (People v. Zackery (2007) 147 Cal.App.4th 380, 385.)
7   All undesignated statutory references are to the Penal Code.
8 It’s unclear whether Amurrio’s motion was directed at both the felony
count and the misdemeanor count. On pages 7, 17, and 41 of his
motion, Amurrio seems to be talking only about the felony charge. But
the declaration he submitted from an immigration attorney stated
Amurrio sought to vacate his conviction on the misdemeanor count as
well.




                                     5
courthouse.9 On the date of his plea, he met her “only moments
before,” and she told him to plead guilty “immediately.” She
“never informed [him] of the specifics as to what [he] was
pleading guilty to with respect to immigration, and did not advise
[him] of any specific immigration consequences that could or
would stem from pleading guilty.”
      Amurrio declared he did not know or understand that the
plea would cause him to lose his green card and be deported. Had
he been told that, he “would never have pleaded guilty” and
“would have fought to the end.” Amurrio stated he had been
prejudiced by his plea “because [he] was placed in deportation
proceedings in federal court to be deported on the grounds that
[he had] been convicted of a felony offense involving a controlled
substance.”
      Among other exhibits, Amurrio attached copies of notices to
appear he had received from the Department of Homeland
Security. A notice dated July 22, 2012, lists the conviction for
transportation of psilocyn as well as a June 1997 arrest for
possession of marijuana for sale, resulting in a misdemeanor
conviction, and a September 1999 arrest for criminal threats,
resulting in a misdemeanor conviction and probation. A
February 21, 2013 notice omits any reference to the 1997
marijuana case and notes a February 2000 misdemeanor
conviction for criminal threats (presumably resulting from the
September 1999 arrest).
      Amurrio submitted a declaration from Kiran Nair, the
attorney representing him in the removal proceedings. Nair
stated that an argument was presented to the immigration judge

9   Amurrio was out on bail at the time of his plea .




                                      6
that Amurrio’s conviction should not be classified as an
“aggravated felony” or “drug trafficking offense” because it
predates 2014, but the judge “may not agree with [Nair], and it is
likely that Mr. Amurrio will be found to be ineligible for
discretionary relief”; he then would face deportation to Bolivia
“and banishment for life from the United States.”
       In late February 2021, Amurrio filed additional exhibits,
including a declaration from Bruce Margolin. Margolin declared
on information and belief that he’d been retained to represent
Amurrio. Margolin stated he had no file 20 years later, he “never
appeared in court with [Amurrio],” and he had no “specific
recollection of any conversations that [he] may have had with Mr.
Amurrio.”
       Amurrio also submitted a declaration from Laura Stone
dated February 23, 2021.10 Stone declared she did “not recall the
specific details of Mr. Amurrio’s case” but could see from the
court documents that she “did represent Mr. Amurrio in this
matter.” Stone stated she was “making an appearance for Bruce
Margolin,” who was Amurrio’s retained counsel. Stone declared,
“I do not have a specific recollection of the conversation that I had
with Mr. Amurrio on September 21, 2000, the day of his guilty
plea.” Stone continued, “As a rule I tell non U.S. Citizen
defendants that they should consult with an immigration



10 An investigator for Amurrio’s counsel tried on February 12, 2021, to
serve Stone with a subpoena to appear on March 11, 2021, and bring
her client file. The receptionist at Stone’s office said she wasn’t there,
“stated in a rude manner” she would not “accept [any] documents,” and
told the investigator she was going to throw the subpoena he’d laid on
the counter as well as his business card in the trash.




                                    7
attorney as I am not an immigration attorney and I have never
practiced immigration law.”
       The prosecution filed a written opposition to Amurrio’s
motion. The record on appeal does not include that written
opposition. At the hearing on March 11, 2021, Amurrio’s counsel
and the prosecutor told the court they had no other evidence to
present and would not be calling witnesses.
       After hearing at length from counsel, the court denied
Amurrio’s motion. The court called Stone’s declaration
“troubling,” and it found Stone “did not properly advise Mr.
Amurrio of his immigration consequences.” But, the court
continued, “even if Mr. Amurrio was unaware of the immigration
consequences of the plea, the contemporaneous evidence we have
shows that he would have pled guilty anyway to avoid a longer
sentence and, hence, he was not prejudiced.” The court said the
case was “difficult” and “unusual” because it “settled right before
trial for a time-served offer.” In the court’s view, however,
Amurrio chose “to avoid [the] adverse consequences” of a lengthy
sentence that he knew was “going to occur if he should go to trial”
at the risk of immigration consequences, which the court
characterized as “somewhat uncertain.” The court noted in
conclusion that, “if [it were] reversed in this matter,” it would
“truly be happy for [Amurrio] and [his] family.” But, the court
said, it was “sworn to uphold the law as [it] understood it.”
       Amurrio filed a timely notice of appeal.

                          DISCUSSION

      Section 1473.7, subdivision (a)(1), provides that a person
who is no longer in criminal custody may file a motion to vacate a
conviction or sentence on the basis “[t]he conviction or sentence is
legally invalid due to prejudicial error damaging the moving




                                 8
party’s ability to meaningfully understand, defend against, or
knowingly accept the actual or potential adverse immigration
consequences of a plea of guilty or nolo contendere. A finding of
legal invalidity may, but need not, include a finding of ineffective
assistance of counsel.” (See Rodriguez, supra, 68 Cal.App.5th at
pp. 308, 310; People v. Rodriguez (2021) 60 Cal.App.5th 995,
1002.) “A successful section 1473.7 motion requires a showing, by
a preponderance of the evidence, of a prejudicial error that
affected the defendant’s ability to meaningfully understand the
actual or potential immigration consequences of a plea.” (People
v. Vivar (2021) 11 Cal.5th 510, 517 (Vivar); see § 1473.7,
subd. (e)(1) [“The court shall grant the motion to vacate the
conviction or sentence if the moving party establishes, by a
preponderance of the evidence, the existence of any of the
grounds for relief specified in subdivision (a).”].)
       “What someone seeking to withdraw a plea under section
1473.7 must show is more than merely an error ‘damaging the
moving party’s ability to meaningfully understand, defend
against, or knowingly accept the actual or potential adverse
immigration consequences’ of the plea. [Citation.] The error must
also be ‘prejudicial.’ ” (Vivar, supra, 11 Cal.5th at p. 528.)
“[S]howing prejudicial error under section 1473.7,
subdivision (a)(1) means demonstrating a reasonable probability
that the defendant would have rejected the plea if the defendant
had correctly understood its actual or potential immigration
consequences.” (Id. at p. 529; accord, People v. Rodriguez, supra,
60 Cal.App.5th at p. 1003 [“A defendant requesting relief under
section 1473.7 bears the burden of establishing by a
preponderance of evidence that there is a reasonable probability
that he or she would not have entered into the plea agreement if




                                 9
he or she had meaningfully understood the associated adverse
immigration consequences.”].)
      “When courts assess whether a petitioner has shown that
reasonable probability, they consider the totality of the
circumstances. [Citation.] Factors particularly relevant to this
inquiry include the defendant’s ties to the United States, the
importance the defendant placed on avoiding deportation, the
defendant’s priorities in seeking a plea bargain, and whether the
defendant had reason to believe an immigration-neutral
negotiated disposition was possible.” (Vivar, supra, 11 Cal.5th at
pp. 529–530; see People v. Mejia (2019) 36 Cal.App.5th 859, 866
[“ ‘The key to the statute is the mindset of the defendant and
what he or she understood—or didn’t understand—at the time
the plea was taken … .’ ”].) “[W]hen a defendant seeks to
withdraw a plea based on inadequate advisement of immigration
consequences, we have long required the defendant corroborate
such assertions with ‘ “objective evidence.” ’ ” (Vivar, at p. 530.)
      “[W]e review … rulings [under section 1473.7]
independently.” (Vivar, supra, 11 Cal.5th at p. 524; accord, People
v. Lopez (2021) 66 Cal.App.5th 561, 574 [“a motion to withdraw a
plea under section 1473.7 is reviewed independently rather than
for abuse of discretion”].) Under this standard, “ ‘an appellate
court exercises its independent judgment to determine whether
the facts satisfy the rule of law.’ ” (Vivar, at p. 527.) “Independent
review extends particular deference to trial court findings ‘that
are based on “ ‘the credibility of witnesses the [superior court]
heard and observed’ ” ’ but not to findings drawn from the ‘cold
record’ in the proceeding, since the trial and appellate courts are
in the same position when tasked with interpreting such




                                 10
materials.” (People v. Alatorre (2021) 70 Cal.App.5th 747, 755
(Alatorre); Vivar, at p. 527.)
       In this case, Amurrio established it was reasonably
probable he would not have pled guilty to the charges had he
meaningfully understood the associated immigration
consequences. As noted, although Amurrio hired private counsel,
Bruce Margolin, there’s no indication Margolin ever met or spoke
with Amurrio before Amurrio entered his plea. Instead, Margolin
handed the case off to Stone. And Stone submitted a declaration
admitting that she knew nothing about immigration law.
Amurrio also stated under oath in his declaration that Stone
knew he was from Bolivia but never asked about his legal status
or “advise[d] [him] of any specific immigration consequences that
could or would stem from pleading guilty.” That testimony is
unrebutted.
       To be sure, Amurrio signed the Tahl waiver form with an
immigration advisement and stated he had no questions about
anything on the form. And, before entering his plea, Amurrio was
informed by the prosecutor that if Amurrio was not a citizen he
“will be deported from the United States, excluded from
admission …, or denied naturalization.” Amurrio’s failure to ask
additional questions about the immigration consequences of his
plea is not fatal to his motion, however. Amurrio had come to the
United States in 1985, when he was young, to join his parents,
who were lawful permanent residents. Then, in 1987, he became
a lawful permanent resident himself and obtained a green card.
Amurrio declared he had “always thought that being a Lawful
Permanent Resident gave [him] security,” and “[i]t just never
occurred to [him]” that his plea would cause him to be deported.
The fact that Amurrio had traveled to Mexico for his son’s soccer




                               11
tournament years later is circumstantial evidence that he had no
reason to fear exclusion from admission to the United States.
(See Alatorre, supra, 70 Cal.App.5th at pp. 752, 770 [fact that
defendant tried to become naturalized citizen showed he didn’t
know his plea had made him deportable; “[i]t goes without saying
that someone who understood his criminal conviction made him
automatically deportable would not voluntarily contact
immigration authorities and advise them of his presence in the
country”].) In short, Amurrio has shown by a preponderance of
the evidence that he did not “meaningfully understand” or
“knowingly accept the actual or potential adverse immigration
consequences” of his plea. (§ 1473.7, subd. (a)(1).)
       Prejudice is a closer question. “[T]he statute doesn’t itself
define what ‘prejudicial’ means.” (Vivar, supra, 11 Cal.5th at
p. 528.) But our Supreme Court has concluded “showing
prejudicial error under section 1473.7, subdivision (a)(1,) means
demonstrating a reasonable probability that the defendant would
have rejected the plea if the defendant had correctly understood
its actual or potential immigration consequences.” (Id. at p. 529.)
       The contemporaneous evidence corroborates Amurrio’s
contention that there was a reasonable probability he would have
rejected the plea deal had he meaningfully understood its
immigration consequences. As Amurrio notes, the probation
officer—in recommending probation—wrote that Amurrio was
“working and caring for his family.” Having “close ties to the
U.S.” is an “important factor of a type frequently highlighted by
appellate courts” that “weigh[s] heavily” in a movant’s favor.
(Alatorre, supra, 70 Cal.App.5th at p. 769.)
       Indeed, Amurrio’s ties to the United States are similar to
those considered by the Supreme Court in Vivar. For example:




                                 12
(1) Vivar, a lawful resident noncitizen of the United States who
faced permanent deportation for a 2002 drug conviction under
former Health and Safety Code section 11383 (Vivar, supra, 11
Cal.5th at pp. 516–517), was brought to the United States at a
very young age (id. at p. 516 [age 6]), just as Amurrio, a lawful
permanent resident who faces removal for a decades-old drug
offense, was brought here when he was 13 to reunite with his
parents; (2) Vivar’s family lived legally in the United States (id.
at p. 517), just like Amurrio’s family, which, as of 2000, included
his mother, father, brother, two children, and his extended
family; (3) Vivar grew up in the United States and attended
schools here (id. at pp. 517–518), just like Amurrio, who
graduated from high school in Whittier; (4) Vivar had been in the
United States for decades (id. at p. 520), just like Amurrio had, at
the time of his plea, been in California for 15 years; and (5) Vivar,
like Amurrio, indicated that he lacked meaningful ties to the
country of his birth (id. at p. 516).
       Several other published cases have also found prejudice
where the defendant—like Amurrio—had lived in this country for
many years and had extensive family ties in the United States.
(See, e.g., Rodriguez, supra, 68 Cal.App.5th at pp. 324–325
[finding prejudice where the defendant was brought to the United
States as an infant, had lived here for 22 years along with her
parents and children, attended schools in the United States, and
lacked meaningful ties to her birth country]; People v. Camacho
(2019) 32 Cal.App.5th 998, 1101–1102 [finding prejudice where
the defendant was brought to the United States as a child, had
lived here for over 30 years, and his spouse and children were
citizens]; see also People v. Espinoza (2018) 27 Cal.App.5th 908,
917 [“Because defendant resided in the United States since he




                                 13
was four years old as a lawful permanent residen[t], his family
resided in the United States, and he was employed as a
maintenance supervisor at a Holiday Inn, it could be reasonably
probable that defendant would have rejected any plea that would
have mandated deportation”]; People v. Ogunmowo (2018) 23
Cal.App.5th 67, 73 [movant’s declaration indicated he would have
rejected plea deal, having moved across the globe and established
his life in the United States]; accord, Lee v. United States (2017)
582 U.S. __ [137 S.Ct. 1958, 1968] (Lee) [finding prejudice where
the defendant was brought to the United States as a child, had
lived here for nearly 30 years, and his parents were citizens];
compare People v. Bravo (2021) 69 Cal.App.5th 1063, 1069, 1076–
1077, review granted Dec. 15 2021, S271782 [no prejudice where
defendant entered the United States at age 18, had only been in
the country for four years at the time of his plea, was not a lawful
permanent resident, and did not mention his relationship with
either his girlfriend or his son in his declaration].)
       The Attorney General asserts Amurrio “received a good
plea bargain” with “favorable terms.” We don’t share that view.
Amurrio had no felony convictions; his criminal record consisted
of two misdemeanors. Accordingly, in a case like this (not
involving violence, a weapon, or a large quantity of narcotics), he
almost certainly would have been granted probation. While he
was able to avoid custody time beyond the 17 actual days he’d
spent in jail before posting bail, a prison sentence of three years
was a high price to pay for that avoidance, even though its
execution was suspended. In the very unlikely event Amurrio had
been denied probation upon conviction, and sentenced to state
prison, the low term of two years would have been the court’s




                                14
likely choice.11 It’s certainly possible that—had he understood the
potentially dire immigration consequences—Amurrio would have
opted for two years of custody time rather than permanent
exclusion from the United States. (See People v. Espinoza (2018)
27 Cal.App.5th 908, 917 [“The probability of obtaining a more
favorable result at trial is one factor to consider in evaluating
prejudice, but it is not necessarily the determinative factor.”];
Lee, supra, 137 S.Ct. 1958 [it could be reasonably probable that a
defendant would have rejected any plea leading to deportation—
even if it shaved off prison time—in favor of throwing a “Hail
Mary” at trial, where avoiding deportation was the determinative
factor for the defendant]; People v. Ogunmowo, supra, 23
Cal.App.5th at p. 79 [even though defendant’s declaration didn’t
“flush[ ] out the likelihood of success at trial,” he “nonetheless
established prejudice without [this] factor[ ]”; his declaration
“ma[de] clear that he wanted to avoid deportation at all costs”].)
       The Attorney General also argues Amurrio “ ‘fails to
identify any “immigration-neutral disposition to which the
prosecutor was reasonably likely to agree.” ’ ” But, as we have
discussed, because Stone was apparently oblivious to the issue of
Amurrio’s immigration status, she never explored any possible
disposition on a different charge. (See Alatorre, supra, 70



11Amurrio also faced up to a year of jail time for the misdemeanor
count, but it was very unlikely the court would have run that sentence
consecutively to the felony. Although the Attorney General says the
“good plea bargain” included the “dismissal of two counts”, those
dismissals would have had no practical effect. Counts 1 and 2, and
counts 3 and 4, respectively, were essentially alternative charges.
Accordingly, any sentence on those duplicative counts would have been
stayed under section 654.




                                 15
Cal.App.5th at pp. 770–771 [though there was “little in the record
to establish [defendant’s] priorities in discussing a plea deal with
his defense counsel,” “part of his claim [was] that he spoke
infrequently with his defense attorney and that another attorney
actually communicated the prosecutor’s offer to him”].)
       In sum, considering the totality of the circumstances and
the evidence from Amurrio’s perspective, we find it reasonably
probable that if he had understood the likely immigration
consequences of his plea, he would have either pressed for an
immigration-neutral deal, if possible, or taken his case to trial.
His deep ties to the United States provide contemporaneous
evidence that avoiding deportation would have been a paramount
concern had he truly understood his situation. Amurrio appears
to be in the class of defendants who would risk additional prison
time in exchange for holding onto some chance of avoiding
deportation. (Lee, supra, 137 S.Ct. at pp. 1961–1962; Alatorre,
supra, 70 Cal.App.5th at p. 771.) He thus has carried his burden
and is entitled to relief.




                                16
                        DISPOSITION

      The order denying Amurrio’s motion to vacate his
conviction and withdraw his guilty plea is reversed and the
matter is remanded with directions to grant the motion. (See
People v. Camacho, supra, 32 Cal.App.5th at p. 1012 [“The
appropriate remedy is to direct the trial court to grant the
motion”].)



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                               17